Citation Nr: 1143486	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  04-18 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of left mandible trauma.

2.  Entitlement to service connection for shin splints, to include as secondary to service-connected bilateral pes planus.

3.  Entitlement to service connection for a left wrist disorder.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.

5.  Entitlement to service connection for a prostate disorder, to include as due to chemical and/or Agent Orange exposure.

6.  Entitlement to service connection for a skin disorder, to include as due to chemical and/or Agent Orange exposure.

7.  Entitlement to service connection for a kidney disorder, to include as due to chemical and/or Agent Orange exposure.

8.  Entitlement to an initial compensable evaluation prior to June 6, 2006, and an initial evaluation in excess of 10 percent after that date, for service-connected bilateral hearing loss.

9.  Entitlement to an initial evaluation in excess of 30 percent for service-connected bilateral pes planus.

10.  Entitlement to an effective date prior to June 10, 1999, for a grant of a 10 percent evaluation for service-connected bilateral tinnitus.

11.  Entitlement to an effective date prior to June 26, 2006, for a grant of service connection for residuals of cold injuries of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from August 1972 to September 1975.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2000, March 2002, and April 2007 rating decisions by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2010, the Veteran testified before a Board Veterans Law Judge (VLJ) and a transcript of that hearing is of record.

The Board notes that several issues on appeal have been recharacterized.  The claim for service connection for posttraumatic stress disorder (PTSD) has been recharacterized to include non-PTSD psychiatric disabilities.  The scope of a psychiatric disability claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, VA medical records and the Veteran's lay statements reference non-PTSD psychiatric symptoms and diagnoses.  Therefore, the issue has been recharacterized to reflect a broad interpretation of the Veteran's claim for service connection for a mental health disorder.  

Additionally, at an October 2000 VA examination, the Veteran asserted that his shin splints were due to his service-connected pes planus.  In a July 2000 statement, the Veteran's representative asserted that the skin condition was due to Agent Orange or other chemical exposure at Elgin Air Force Base in 1973.  At the March 2010 hearing, it was asserted that the skin, kidney, and prostate disorders were secondary to Agent Orange or other chemical exposure.  Therefore, these issues have been recharacterized to reflect the Veteran's assertions.

The Board also finds that the issues of entitlement to effective dates prior to November 24, 2000, for a grant of service connection for residuals of a cold injury to the bilateral upper extremities and for a combined evaluation of 100 percent are not on appeal.  Although a statement of the case (SOC) was issued by the RO in December 2009, the claims file does not contain a substantive appeal.  Accordingly, the Board does not have jurisdiction over these issues and will not further address them in this decision.  

Finally, the Board finds that the issues of entitlement to service connection for right and left sciatic neuritis, to include as secondary to the service-connected lumbosacral spine disorder, and the issue of entitlement to an earlier effective date for the grant of service connection for bilateral pes planus have been raised but have not yet been adjudicated by the RO.  At the June 2006 VA joints examination, the examiner diagnosed lumbosacral spine degenerative disc disease and right sciatic neuritis noting that it encompassed right sciatic radiculopathy and a right foot neuropathic pain condition which was at least as likely as not secondary to degenerative disc disease of the lumbosacral spine.  The examiner also diagnosed left sciatic neuritis which encompassed the left foot neuropathic pain condition.  In an April 2007 rating decision, the RO granted service connection for the lumbosacral spine disorder, but did not adjudicate the right or left sciatic neuritis.  At the March 2010 Board hearing, the Veteran stated that he thought his initial 30 percent evaluation for service-connected pes planus should be effective when he filed his first claim for service connection in 1975.  Accordingly, these issues are referred to the RO for any action deemed appropriate in the first instance. 

The issues of entitlement to service connection for residuals of left mandible trauma, shin splints to include as secondary to service-connected bilateral pes planus, a left wrist disorder, a prostate disorder to include as due to chemical and/or Agent Orange exposure, a skin disorder to include as due to chemical and/or Agent Orange exposure, a kidney disorder to include as due to chemical and/or Agent Orange exposure, and a psychiatric disorder, to include PTSD, and a claim for an increased initial evaluation for bilateral pes planus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  


FINDINGS OF FACT

1.  Prior to June 6, 2006, the Veteran's bilateral hearing loss was manifested by Level I and Level II hearing acuity in the right and left ears, respectively.

2.  On and after June 6, 2006, the Veteran's bilateral hearing loss is manifested by Level I and Level XI hearing acuity in the right and left ears, respectively.

3.  In an unappealed November 1975 rating decision, the RO granted service connection for tinnitus and assigned a noncompensable evaluation.  

4.  Prior to June 10, 1999, applicable regulations provided for a 10 percent evaluation for persistent tinnitus.  Effective June 10, 1999, the applicable regulation provided for a 10 percent evaluation for recurrent tinnitus.

5.  On March 7, 2000, the Veteran filed a claim for an increased evaluation for bilateral tinnitus.  


CONCLUSIONS OF LAW

1.  Prior to June 6, 2006, the criteria for an initial compensable evaluation for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  On and after June 6, 2006, the criteria for an evaluation in excess of 10 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).

3.  The criteria for an effective date prior to June 10, 1999, for the grant of a 10 percent evaluation for service-connected bilateral tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.114, 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Here, the issues are the proper initial evaluations for bilateral hearing loss and the effective date for tinnitus after an initial grant of service connection.  The Veteran has made no assertions of any prejudice due to defective notice.  Accordingly, VA's duty to notify has either been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA medical records, and identified private medical records have been obtained.  Additionally, the Veteran provided testimony at a March 2010 Travel Board hearing.  A VLJ has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the hearing the undersigned VLJ set forth the issues to be discussed at the hearing and sought to identify any further development that was required to help substantiate the Veteran's claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  As such, the Board finds that consistent with Bryant, the undersigned VLJ (not "hearing officer") complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Although some of the STRs are missing from the claims file, the Board finds that it will not prejudice the Veteran to adjudicate these claims.  Any missing STRs are not relevant to this appeal because adjudication of the earlier effective date issue does not entail considering the treatment during the Veteran's service period and the increased evaluation issues are based on a service connection claim made in March 2000, approximately 25 years after service discharge.  See Moore v. Shinseki, 555 F.3d 1369, 1373-74 (Fed. Cir. 2009) (noting that STRs may be relevant in an increased evaluation claim where they are close in time to the time period at issue in order to evaluate the claim in light of its whole recorded history).  

Additionally, VA complied with its duty to assist by providing the Veteran with audiological examinations in May 2000, October 2000, and June 2006.  Although the May 2000 examination does not report any audiological results, the examiner explained the omission, noting that the results were not reliable due to inconsistent results.  The other VA examinations provided objective test results from audiological testing.  VA audiological examinations must also, however, address the functional effects caused by a hearing disability because an extraschedular evaluation under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455.  Here, the October 2000 and June 2006 examinations noted the Veteran's difficulty with hearing the television and phone and difficulty understanding speech.  At the March 2010 Board hearing, the Veteran provided testimony regarding how his hearing loss affects his functioning and daily activities.  The examinations did not address the effect on the Veteran's occupation, but the Veteran has not reported any such effects.  Therefore, although the VA examinations are defective under Martinak, the Board finds that no prejudice results to the Veteran because the functional effects of his hearing loss disability are adequately addressed by the remainder of the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted.  

There is no indication in the record that any other additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Initial evaluation for bilateral hearing loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes, however, that where, as here, the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126.  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria.  38 C.F.R. §§ 4.85, 4.86.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  Under the Schedule, such audiometric test results are translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  An examination must be conducted by a state-licensed audiologist, include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, and are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz), or if the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.

In his May 2004 substantive appeal, the Veteran stated that his hearing was worse, he had to use hearing aids, and his examination did not accurately describe his actual problems and deterioration.  At the March 2010 Board hearing, the Veteran reported that he had more problems with his left ear than his right ear.  He reported difficulty using hearing aids and that he heard well in one ear.  

In an April 2000 VA medical record, the Veteran reported hearing loss, left worse than right.  In a May 2000 VA audiological examination report, the examiner stated that audiological results were not reliable because there were inconsistencies in the responses between the right and left ears.  The Veteran reported left ear hearing loss worse than right ear hearing loss.  In a May 2000 VA ear disease examination, the Veteran reported that a left ear hearing aid had been recommended.  

An October 2000 VA audiological examination was conducted.  The Veteran reported hearing loss, right ear better than the left ear.  He had difficulty hearing the television and telephone.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
50
70
LEFT
30
35
35
60
85

The puretone threshold average was 41 in the right ear and 54 in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 84 percent in the left ear.  

A November 2000 letter from a VA audiologist noted that the Veteran had bilateral hearing loss, worse in the left ear, and was recently fitted for hearing aids.  In September 2001 and January 2002 VA medical records, the Veteran reported hearing loss, left greater than right, and a left ear hearing aid.  

A June 2006 VA audiological evaluation was conducted.  The Veteran reported that he had difficulty understanding speech in all situations.  In noisy situations, he could follow a conversation if he was close to the person talking.  He could follow conversations on the telephone with his right ear.  He stated that he was currently employed as a fisherman.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
50
70
LEFT
65
75
85
105+
105+

The puretone threshold average was 40 in the right ear and 93+ in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 0 percent in the left ear.  The examiner indicated that the results might not be reliable.  

The Board concludes that the evidence of record does not support entitlement to increased schedular evaluations for bilateral hearing loss.  Prior to June 6, 2006, an exceptional pattern of hearing impairment was not shown.  At the October 2000 VA examination, the puretone thresholds in the bilateral ears from 1000 to 4000 Hertz were not 55 decibels or more and the puretone threshold was not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.  The October 2000 VA examination demonstrates that right ear hearing impairment is represented by Roman numeral I and left ear hearing impairment is represented by Roman numeral II.  See 38 C.F.R. § 4.85(b)-(f), Table VI.  Using Table VII, the numeral designations of Levels I and II translate to a noncompensable schedular evaluation.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

On and after June 6, 2006, an exceptional pattern of hearing impairment was shown in the left ear.  At the June 2006 VA examination, the puretone thresholds in the left ear from 1000 to 4000 Hertz were all 55 decibels or more.  See 38 C.F.R. § 4.86(a).  The right ear, however, did not demonstrate an exceptional pattern of hearing impairment because the puretone thresholds from 1000 to 4000 Hertz were not all 55 decibels or more and the puretone threshold was not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86(a), (b).  For the left ear, the highest Roman numeral is obtained by using Table VI, which results in a Roman numeral of XI.  The right ear is also rated using Table VI, which results in a Roman numeral of I.  See 38 C.F.R. § 4.85(b)-(f), Table VI.  Using Table VII, the numeral designations of I and XI translate to a ten percent schedular evaluation.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100. 

The assignment of schedular disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Board acknowledges that the apparent distinction between the mechanical application of the rating criteria and the diagnostic descriptions sometimes included with examination results by audiological examiners, such as moderate to severe sensorineural hearing loss, can be confusing.  However, all of the descriptive and objective clinical information that is obtained during an audiological examination has been built into the rating charts that are used to calculate the assigned ratings, so this information is fully considered.  Accordingly, increased schedular evaluations for bilateral hearing loss are not warranted.

The Board has also given consideration to whether the schedular evaluations for hearing loss are inadequate, thus requiring that the claim be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  See 38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the assigned schedular evaluations are not inadequate because the diagnostic criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's hearing loss.  In that regard, ratings in excess of those assigned are provided for certain manifestations of service-connected hearing loss, but the medical evidence in this case reflects that those manifestations are not present.  The Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, to include that he has difficulty hearing the television and must use his right ear to listen to conversations in loud environments and on the phone.  He also is prescribed a hearing aid in the left ear.  This level of hearing impairment is properly reflected in the diagnostic code.  Additionally, the Veteran has not stated that hearing loss has affected his employment, or affected it in a way that goes beyond the 10 percent rating already in effect for functional impairment.  In view of the above, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the applicable rating criteria because the criteria contemplates the difficulty the Veteran has hearing in all situations.  Furthermore, the evidence does not demonstrate other related factors.  The Veteran has not alleged marked interference with employment, and has not required hospitalization due to service-connected hearing loss.  In the absence of any additional factors, referral of this appeal for consideration of an extraschedular rating is not warranted.

Increased evaluations for bilateral hearing loss are not warranted at any time during the pertinent time period.  38 U.S.C.A. § 5110; Moore, 21 Vet. App. at 215.  In reaching this decision the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, this doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Earlier effective date for bilateral tinnitus

The Veteran requests an earlier effective date for the grant of a 10 percent evaluation for his service-connected bilateral tinnitus.  Specifically, in his March 2002 notice of disagreement and an August 2009 statement, he requests an effective date back to the date of his original claim for service connection in September 1975.  He asserts that he was not provided notice of his appellate rights of the September 1975 rating decision that assigned a noncompensable evaluation.

Generally, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2011).  

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2011).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b).

An exception to the general rule of the later of the date of claim or the date entitlement arose applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Under these circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

Additionally, where compensation is awarded or increased pursuant to a liberalizing law, the effective date shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or regulation.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2011).  If a claim is reviewed at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law.  38 C.F.R. § 3.114(a)(1).

Effective June 10, 1999, a maximum 10 percent evaluation is assigned for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2009); Schedule for Rating Disabilities; Diseases of the Ear and other Sense Organs, 64 Fed. Reg. 25,200, 25,206 (May 11, 1999).  Prior to June 10, 1999, a 10 percent evaluation was assigned for persistent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 4.87 (1998).  This change was not intended as a liberalizing law.  See Diseases of the Ear and other Sense Organs, 64 Fed. Reg. 25,200, 25,204.  

In a November 1975 rating decision, the RO granted service connection for tinnitus and assigned a noncompensable evaluation, and notified the Veteran of the decision and his appellate rights in a December 1975 letter.  The Veteran did not appeal, and the November 1975 decision became final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  In March 2000, the Veteran filed a claim for an increased evaluation for bilateral tinnitus.  In a September 2000 rating decision, the RO assigned a 10 percent disability evaluation, effective March 7, 2000, the date of receipt of the Veteran's claim.  The Veteran appealed the date of that evaluation.  In a March 2002 rating decision, the RO granted an effective date for the 10 percent evaluation of June 10, 1999.

Under the general rule, the effective date is the date of claim or the date entitlement arose, whichever is later.  Here, the date of receipt of the claim for an increased evaluation was March 7, 2000.  A review of the claims file indicates that no other documents or communications of record may be interpreted as a formal or informal claim for an increased evaluation prior to that date.  The date entitlement arose either was May 30, 2000, the date of VA ear disease and audiological examinations that diagnosed constant bilateral tinnitus or April 1975, the date of the STR that noted ringing of the Veteran's ears.  However, because the effective date cannot precede the later of the date of claim or the date of entitlement under the general rule, the effective date would be the date of claim, March 7, 2000.  Accordingly, under the general rule, an effective date prior to June 10, 1999 is not warranted.  

Under the above-noted exceptions, an earlier effective date alternatively may be granted on the date of a factually ascertainable increase in the disability, if such increase occurred within the one-year period preceding the date of the claim, or on the date of a liberalizing law if the Veteran files a claim within one year of the change.  Here, the medical evidence of record from March 1999 (one year prior to the Veteran's claim of March 7, 2000) through June 1999 (the assigned effective date), does not show any increase in the Veteran's tinnitus because there are no treatment records for tinnitus.  Additionally, if the regulatory revision is a liberalizing law, the earliest possible effective date is June 10, 1999.  See Schedule for Rating Disabilities; Diseases of the Ear and other Sense Organs, 64 Fed. Reg. 25,200, 25,206 (May 11, 1999) (Effective June 10, 1999, a maximum 10 percent evaluation is assigned for recurrent tinnitus).  Accordingly, under either the general rule or the exceptions, an effective date prior to June 10, 1999, is not permissible for the assignment of a 10 percent evaluation for the Veteran's bilateral tinnitus.

Finally, it is noted that in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 54-56.


ORDER

Prior to June 6, 2006, an initial compensable evaluation for service-connected bilateral hearing loss is denied.

On and after June 6, 2006, an initial evaluation in excess of 10 percent for service-connected bilateral hearing loss is denied.

An effective date prior to June 10, 1999 for service-connected bilateral tinnitus is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.


Earlier effective date for service connection for residuals of a cold injury (lower extremities)

Regarding the issue of entitlement to an earlier effective date for the grant of service connection for residuals of a cold injury of the bilateral lower extremities, a remand is required to provide the Veteran with a Travel Board hearing.  See 38 C.F.R. § 20.700(a) (2011) (noting that a hearing on appeal will be granted if a Veteran expresses a desire to appear).  In a September 2008 rating decision, the RO granted service connection for residuals of a cold injury of the bilateral lower extremities, effective June 26, 2006.  In November 2008, the Veteran filed a notice of disagreement, requesting an effective date in 1975.  In a May 2009 SOC, the RO denied an earlier effective date.  In June 2009, the Veteran filed a substantive appeal in which he requested a Travel Board hearing.  Although a March 2010 Travel Board hearing was provided, no testimony was taken regarding this issue due to confusion by all parties as to what issues were then on appeal for this multi-issue appeal .  Accordingly, this issue must be remanded to afford the Veteran an opportunity, at his discretion, for an additional hearing on this issue alone.  

Increased evaluation for bilateral pes planus

Regarding this issue, a remand is required for a new examination.  A new examination is necessary where the examination and other evidence of record are insufficient upon which to base an appellate decision.  38 C.F.R. § 4.70 (2011) (noting that if examination findings do not contain sufficient detail, it is incumbent upon the Board to return the report as inadequate for evaluation purposes); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).  Additionally, when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Here, since 2000, the Veteran has consistently reported bilateral feet extreme pain, pronation, and swelling.  VA medical records contain diagnoses of flat feet, plantar fasciitis, and questionable lumbosacral radiculopathy or sciatica.  At a June 2006 VA joints examination, the Veteran reported occasional episodes of a floppy left foot and persistent numbness of the feet.  The examiner stated that the Veteran's intense pain was somewhat out of proportion to the nature of his pes planus and that other examiners had suggested the presence of a neuropathic pain condition.  The examiner diagnosed bilateral pes planus, left sciatic neuritis, and right sciatic neuritis, secondary to the Veteran's lumbar spine condition, which caused the neuropathic pain condition.  The examiner did not, however, separate the feet symptoms due to the separate disorders.  Thus, it is unclear which symptoms are due to service-connected pes planus and which are due to the non-service-connected neuropathic pain condition (the Board notes that service connection for the neuropathic pain condition is being referred to the RO as noted above in the Introduction).  Accordingly, a remand is required to obtain an examination and clarification regarding the symptoms due to the service-connected pes planus alone. 

All claims for service connection

Regarding all the claims for service connection, a remand is required in order to make further attempts to obtain additional service treatment records (STRs).  See 38 C.F.R. § 3.159(c)(2) (noting that VA's duty to assist includes obtaining records in the custody of a Federal department or agency).  In 1975, the RO contacted the National Personnel Records Center (NPRC) and obtained the Veteran's STRs which did not include any records from late 1972 to 1974.  In January 2004, the RO again contacted the NPRC and requested a quick response so that it could request clinicals if no additional STRs were found.  The NPRC responded that no additional records were found.  The RO made no requests for clinical records.  In October 2000, December 2000, and March 2001 lay statements, the Veteran reported that he was either treated or hospitalized at the following places:  Fort Leonard Wood Army Community Hospital, Missouri (1972); Fort Benning Army Hospital (1972-1974); Air Force Base Eglin Hospital (1972-1974); Fort Richardson Air Force Hospital (1974-1975); Fort Bragg Hospital; and the Letterman Army Hospital (1974-1975).  Furthermore, the Veteran's May 1975 service discharge report of medical history noted treatment for a kidney infection at the Presidio in San Francisco (the Letterman Army Hospital).  In January 2004, the RO requested more specific information from the Veteran regarding the time periods he spent at the hospitals, but he did not respond.  No other development actions were taken regarding the missing STRs.  Accordingly, remand is required to attempt to obtain relevant clinical and hospitalization records (which are filed by the NPRC under the facility and not under the individual Veteran).  

Service connection for skin, kidney, and prostate disorders

Remand is required regarding these service connection claims to attempt to verify the Veteran's alleged exposure to chemicals, including Agent Orange.  See 38 C.F.R. § 3.159(c)(2).  The Veteran has alleged exposure to chemicals, to include Agent Orange, while at Eglin Air Force Base (AFB).  The Veteran alleges that in early 1973, there was a jet airplane crash and he was tasked on the cleanup crew.  The soldiers wore gas masks while retrieving large canisters of chemicals from the airplane.  The masks quickly filled but they continued the recovery using wet t-shirts in place of gas masks.  Department of Defense information indicates that although chemical and Agent Orange testing was conducted at Eglin AFB (in 1952 and from 1962-70), the testing was not conducted during the period of the Veteran's presence (April, May, and early June 1973).  However, the RO has not contacted the NPRC to verify the occurrence of the plane crash and/or the presence of chemicals and Agent Orange at Eglin AFB while the Veteran was present.  Accordingly, a remand is required to attempt to obtain such verification.

A remand is also required regarding the claims for service connection for skin and kidney disorders to provide VA examinations.  See 38 C.F.R. § 3.159(c)(4) (noting that VA's duty to assist includes providing the Veteran with a medical examination in certain circumstances).  An examination is required if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element is a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Regarding the skin disorder, VA medical records beginning in 2000 indicate diagnoses of various skin disorders, including chronic rash, acne rosacea, and phototoxic dermatitis.  At the March 2010 Travel Board hearing, the Veteran provided competent and credible testimony regarding the presence of boils, acne, and spots all over his body during service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (noting that a lay witness is competent to provide evidence as to the visible symptoms or manifestations of a disease or disability).  Lay statements submitted in November 2000 from the Veteran's family, neighbor, and family friend indicate that the Veteran did not have any skin problems prior to service, but has had skin problems continuously since service discharge.  Espiritu, 2 Vet. App. at 495.  Additionally, VA medical records from 2000 and 2001 contain statements from VA examiners that the chronic rash is probably related to exposure during service.  Those statements, however, are speculative and do not provide any supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis was speculative).  Thus, there is competent evidence of current skin disorders, competent and credible evidence of in-service skin disorders, and a suggestion that the Veteran's current skin disorders may be related to service.  McLendon, 20 Vet. App. at 83-86.  Additionally, further development is being ordered to attempt to verify the Veteran's allegations of Agent Orange and chemical exposure.  Accordingly, a remand is required to obtain an examination. 

Regarding the kidney disorder, the Veteran's May 1975 service discharge report of medical history noted a kidney infection for which he was treated at the Presidio Hospital in San Francisco, California (Letterman Army Medical Center).  In December 2000, January 2001, and February 2001 VA medical records, the Veteran reported right flank pain.  The assessment was microscopic hematuria.  In the February 2001 VA record, it was noted that a computed tomography (CT) scan and magnetic resonance imaging were negative, and urinalyses and cytologies failed to reveal a source of the blood.  March and June 2001 VA records noted prior microhematuria, resolved, and microscopic hematuria.  A July 2001 VA record noted that a December 2000 CT noted either very small renal stones or vascular calcifications, and that a February 2000 MRI noted no renal lesion but indicated liver cysts.  The assessment was microscopic hematuria, resolved.  A September 2001 VA record noted prior microhematuria, resolved.  During this time, the Veteran refused to have endoscopic evaluation performed, although a January 2001 VA record noted that the physician informed the Veteran that there was a chance that a bladder tumor was forming and that it would spread if an endoscopic evaluation were not performed.  Recent VA treatment records note kidney stones/renal calculi, although it is unclear if this is a current or a prior diagnosis.  Accordingly, the Board finds that a remand is necessary in order to obtain an examination because it appears there is a current kidney disorder, an in-service kidney infection is established, and there is evidence of ongoing kidney issues.

Regarding the prostate and/or testicular disorders, if Agent Orange or other chemical exposure is verified, the RO should schedule the Veteran for an examination.  See 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  A March 2000 VA medical record noted elevated prostate antigen levels.  A June 2001 VA medical record noted a medical history of chronic right testicular pain with two small cysts right epiditymis, small right hydrocele and varicocele, and small left varicocele.  Accordingly, if exposure is verified, an examination must be conducted.

Service connection for a psychiatric disorder

Regarding the claim for service connection for a psychiatric disorder, to include PTSD, a remand is required for additional development related to the Veteran's alleged stressors.  See 38 C.F.R. § 3.159(c)(2) (stating that VA's duty to assist includes obtaining records in the custody of a Federal department or agency).  Service connection for PTSD requires:  (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed inservice stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an inservice stressor.  38 C.F.R. § 3.304(f) (2011).  Credible supporting evidence is required to corroborate alleged stressors that are not related to combat stressors or to the Veteran's fear of a hostile military or terrorist activity, as is the case here.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010).  

Here, the Veteran has alleged the following stressors:  1) the death of a fellow soldier, R.C., in the bunk above him at Fort Leonard Wood, Missouri (October 1972); 2) the death of a drill sergeant due to accidental gunfire at Fort Jackson, South Carolina (December 1972); 3) the death of two soldiers who drowned in a swamp at Eglin AFB, Florida (April, May, or early June 1973); 4) the death of a fellow soldier who fell off a cliff during the mountain phase of training in Ranger school; 5) the death of a fellow soldier during a jump in Ranger school, when he was unable to properly open his parachute; and 6) the deaths of fellow soldiers in truck and motorcycle accidents during Ranger school at Fort Benning, Georgia.  

The Veteran's service personnel records indicate his presence at Fort Leonard Wood, Missouri, beginning in August 1972, Fort Benning, Georgia, from December 1972 to April 1974, and in Alaska thereafter.  From Fort Benning it appears he was detailed to Dahlonega, Georgia (March 19, 1973 for 21 days; April 30, 1973 for 21 days; September 15, 1973 to October 4, 1973), and Eglin AFB, Florida (April 6, 1973 for 21 days; May 18, 1973 for 21 days).  He was also stationed at Fort Jackson, South Carolina at some point.  The Veteran's Record of Assignments does not list Fort Jackson, South Carolina, but a July 1973 letter from an Infantry Commander noted that the Veteran had been a trainee at Fort Jackson, South Carolina and performed his duties in an outstanding manner.  In March 2007, the RO requested that the Joint Services Records Research Center (JSRRC) verify stressors regarding the drill sergeant's death at Fort Jackson and R.C.'s death at Fort Leonard Wood.  JSRRC responded by suggesting that the Morning Reports for Fort Jackson and Fort Leonard Wood be searched and that further information be requested from the US Army Crime Records Center (USACRC).  In September 2007, the RO requested verification of the stressors from the USACRC.  In October 2007, the USACRC noted there were no records of the two stressors.  It is not clear why the USACRC was contacted because it handles Army law enforcement actions.  Regardless, the RO has not attempted to conduct a search of Morning Reports regarding the two stressors, attempted to verify any other alleged stressors, or made a formal finding of a lack of information required to document the claimed stressors, as is required by the VA Adjudication Procedure Manual, M21-1MR, Part IV, subpart ii, Chapter 1, Section D.16 (and updated versions).  Accordingly, a remand is required for additional development regarding the Veteran's alleged stressors. 

Service connection for shin splints

A remand is required for this issue to obtain a VA examination.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical examination is inadequate where the examiner does not provide an etiological opinion or review prior medical records.  Barr, 21 Vet. App. at 311.  Additionally, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In an October 2000 VA neurological examination, the examiner noted the Veteran's complaints of shin pain and stated that pes planus/plantar fasciitis could cause increased lower leg complaints, thus implying that the service-connected disability was aggravating the Veteran's shin complaints.  The examiner did not provide, nor rule out, a diagnosis of shin splints.  At a June 2006 VA joints examination the Veteran reported that his shin complaints had resolved.  The examiner diagnosed shin splints, resolved.  Although the recent VA examination indicates that the Veteran may no longer have a shin splint disorder, it is unclear whether he had them at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 312 (2007) (noting that there is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim).  If the Veteran had a shin splint disorder at any time during the appeal period, then a nexus opinion must be provided.  Additionally, the examination report does not contain an opinion regarding secondary service connection.  Allen, 7 Vet. App. at 448.  The Board notes that it finds the Veteran's report of shin splints during service and thereafter to be both competent and credible.  See Buchanan, 451 F.3d at 1337; Espiritu, 2 Vet. App. at 495.  Accordingly, an examination is required to determine if the Veteran had shin splints at the time of the 2000 examination, has current shin splints, and whether the prior or current shin splints are related to his in-service shin complaints and/or his service-connected bilateral pes planus.

Service connection for a left wrist disorder

Remand is required for this issue to obtain a VA medical examination.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr, 21 Vet. App. at 311.  A medical examination is inadequate where the examiner does not provide an etiological opinion or review prior medical records, does not support its conclusion with an analysis that can be weighed against contrary opinions, or contains only data and conclusions.  Nieves-Rodriguez, 22 Vet. App. at 304; Barr, 21 Vet. App. at 311; Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  A medical examination is also inadequate where it provides an unsupported conclusion.  Stefl, 21 Vet. App. at 124.

In a June 2006 VA examination report, the Veteran reported that he fractured his left wrist during service when he fell out of the open door of a helicopter.  The examiner noted that in his opinion, the trend of injuries due to physically demanding time during service was credible and it was as likely as not to have resulted in the Veteran's claimed injuries.  The examiner did not, however, provide or rule out any left wrist diagnosis.  In various lay statements, the Veteran alleges that he injured or fractured his left wrist during service when he fell out of the open door of a helicopter during training.  VA medical records beginning in 2000 diagnosed bilateral hand arthritis, but do not indicate whether there is arthritis in the left wrist.  A November 2006 VA medical record noted that June 2000 x-rays of the left wrist indicated an artifact overlying the head of the 4th metacarpal and osseous structures within normal limits.  The examination is thus inadequate because it is unclear if there is a current disorder.  The Board notes that the Veteran's SPRs indicate that he trained as an Army Ranger, to include Airborne, parachute, and realistic combat training.  Thus, a left wrist injury due to the above-noted circumstances is consistent with the "places, types, and circumstances" of his service.  38 U.S.C.A. § 1154(a) (West 2002).  Additionally, the Veteran is competent to provide testimony regarding such an incident and injury and the Board has found his testimony credible.  See Buchanan, 451 F.3d at 1337; Espiritu, 2 Vet. App. at 495.  Accordingly, a remand is required to obtain an examination that clarifies whether there is a current left wrist disorder, and if so, whether it is related to service, to include a left wrist injury when the Veteran fell from a helicopter.

Other development to be conducted on remand

Lastly, while on remand, the Board finds that additional development should be undertaken.  First, the RO should attempt to obtain additional private medical records.  VA's duty to assist includes making reasonable efforts to obtain private medical records.  38 C.F.R. § 3.159(c)(1), (2).  Here, in a February 2004 statement, the Veteran notified the RO of treatment at Kaiser Permanente in Redwood City from 1973 to 1998.  In February 2004 and January 2005, the RO requested the medical records from that facility.  In January 2005, the records administrator replied that more information was required in order to release the records, including authorization from the Veteran, and the Medical Record number in the Kaiser Foundation Health Plan or the Veteran's date of birth.  In an April 2006 deferred rating decision, the RO noted that the Veteran should be contacted to obtain the requested information and authorization.  A letter was sent to the Veteran in June 2006.  The Veteran did not respond.  Accordingly, while on remand, further clarification and a current authorization must be sought.  

Second, the RO must also send additional VCAA notice.  VA's duty to notify the Veteran includes providing notice of what evidence is necessary to substantiate claims based on secondary service connection.  38 C.F.R. § 3.159(b)(1).  Here, the Veteran's claim for service connection for shin splints was re-characterized to include as secondary to service-connected bilateral pes planus.  The Veteran has not received VCAA notice on secondary service connection.  Accordingly, this notice must be provided, prior to readjudication, on remand.

Third, the RO must obtain recent VA treatment records.  VA's duty to assist includes obtaining records in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(1), (2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).  The last VA treatment records associated with the claims file are dated in 2007.  Accordingly, on remand, all recent VA treatment records must be obtained.

Accordingly, this case is REMANDED for the following actions:

1.  Regarding the claim for entitlement to an effective date prior to June 26, 2006, for a grant of service connection for residuals of cold injuries of the bilateral lower extremities, schedule the Veteran for a Board hearing at the RO, in accordance with appropriate procedures.  See 38 C.F.R. §§ 20.700(a), 20.704(a) (2011).  Thereafter, this issue should be returned to the Board for appropriate action.

2.  Notify the Veteran by way of a VCAA duty to notify letter of the information and evidence that is necessary to substantiate his claim for service connection for shin splints, to include as secondary to service-connected bilateral pes planus.  

As part of this notice, the Veteran should be requested to provide the required authorization and information so that the RO may obtain the private medical records from Kaiser Permanente in Redwood City, California.  To that end, the Veteran must be provided with VA Form 21-4142.  

The Veteran also should be requested to provide additional information regarding his alleged PTSD stressors, to include locations and more specific time frames regarding 1) the drowning deaths at Eglin AFB, Florida, 2) the death of a soldier who fell off a cliff at Ranger school, 3) the death of a soldier due to parachute failure during a jump in Ranger school, 4) the deaths of soldiers due to truck and motorcycle accidents during Ranger school at Fort Benning, Georgia. 

Request that the Veteran provide further information regarding the time frames he was treated and/or hospitalized at the following base hospitals:  Fort Leonard Wood Army Community Hospital, Missouri (1972); Fort Benning Army Hospital (1972-1974); Air Force Base Eglin Hospital (1973); Fort Richardson Air Force Hospital (1974-1975); Fort Bragg Hospital; and the Letterman Army Hospital (1974-1975).  

3.  Obtain and associate with the claims file the Veteran's recent medical treatment records from all appropriate VA Medical Centers.  

4.  Attempt to verify the Veteran's exposure to Agent Orange and/or other chemicals while at Eglin AFB.  The RO must contact the NPRC and/or any other appropriate government records repository (to include the JSRRC if appropriate) to request verification of 1) the presence of Agent Orange and other chemicals at Elgin AFB in April, May, and early June 1973, and 2) a plane crash at Elgin AFB in April, May, and early June 1973.  The RO must document for the claims file why a particular repository was contacted.  If such records are not available or do not exist, a negative reply is required.  If the records cannot be obtained, all efforts must be fully documented in the claims file and appropriate notification provided to the Veteran.  See 38 C.F.R. § 3.159(e).

5.  Attempt to obtain the Veteran's private medical records from Kaiser Permanente in Redwood City, California.  The efforts to obtain the records must be documented in the claims file.  If such records are not available or do not exist, a negative reply is required.  If the records cannot be obtained, all efforts must be fully documented in the claims file and appropriate notification provided to the Veteran.  See 38 C.F.R. § 3.159(e).

6.  After any responses from the Veteran have been received or the appropriate amount of time has expired, attempt to obtain the additional STRs, to include any clinical records.  If the Veteran provides additional information, make the requests for clinical and hospitalization records based on that information, regarding the following potential clinical records:  Fort Leonard Wood Army Community Hospital, Missouri; Fort Benning Army Hospital; Air Force Base Eglin Hospital; Fort Richardson Air Force Hospital; Fort Bragg Hospital; and the Letterman Army Hospital.  If, however, the Veteran provides no additional information as requested above, the RO must still attempt to obtain the clinical records based on the following dates:  Fort Leonard Wood Army Community Hospital, Missouri (August-December 1972); Air Force Base Eglin Hospital (April-June 1973); Fort Benning Hospital (December 1972-April 1974); Fort Richardson Hospital (April 1974-September 1975); and the Letterman Army Hospital (1974-1975).  The RO must provide documentation in the claims file indicating which repositories were contacted and why those repositories were contacted.  If such records are not available or do not exist, a negative reply is required.  If the records cannot be obtained, all efforts must be fully documented in the claims file and appropriate notification provided to the Veteran.  See 38 C.F.R. § 3.159(e).

7.  After any responses from the Veteran have been received or the appropriate amount of time has expired, attempt to verify the Veteran's alleged PTSD stressors.  The RO must contact the JSRRC and/or any other appropriate government records repository.  The RO must provide documentation in the claims file indicating which repositories were contacted and why those repositories were contacted.  If such records are not available or do not exist, a negative reply is required.  If the records cannot be obtained, all efforts must be fully documented in the claims file and appropriate notification provided to the Veteran.  See 38 C.F.R. § 3.159(e).  Regardless of whether any additional information is received, the RO must attempt to verify the following stressors:  the death of R.C. at Fort Leonard Wood, Missouri, sometime in October 1972; 2) the death of a drill sergeant at Fort Jackson, South Carolina, sometime in December 1972; and 3) the death of two men who drowned in a swamp at Eglin Air Force Base in Florida, in April, May, or early June 1973.  If the Veteran provides additional time and/or place information, attempt to verify all of the following alleged stressors:  1) death of a soldier falling off of a cliff during mountain training in Ranger school; 2) death of a soldier after he was unable to properly open his parachute during a jump in Ranger school; 3) death of a soldier in a truck accident during Ranger school at Fort Benning, Georgia; and 4) death of a soldier in a motorcycle accident while at Fort Benning, Georgia.  Further, the RO must comply with all provisions of the VA Adjudication Procedure Manual, M21-1MR, Part IV.ii.1.D (and more updated versions).

8.  After all of the development directed above has been completed to the extent possible, schedule the Veteran for an appropriate examination or examinations to ascertain the current level of disability of his service-connected bilateral pes planus and to differentiate between those symptoms and symptoms related to a bilateral neuropathic foot disorder (bilateral sciatic neuritis).  The claims folder must be made available to the examiner for review.  Any required testing, if any, should be conducted.  All opinions expressed must be supported by a complete rationale.  If the examiner cannot provide a requested opinion without resorting to mere speculation, he or she must so state and must explain why he or she cannot provide an opinion without resorting to mere speculation.

The examiner must identify all orthopedic and neurological manifestations of the Veteran's service-connected bilateral pes planus and differentiate any symptoms due solely to the nonservice-connected bilateral sciatic neuritis.  The examiner must indicate whether the pes planus is classified as severe or pronounced and whether there is marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, and/or severe spasm of the tendoachilles on manipulation, not improved by orthopedic shoes or appliances.  Based on the examination and review of the record, the examiner also must address the extent of functional loss of use of both feet due to pain, incoordination, weakness, pain on flare-ups and fatigability with use due to the Veteran's service-connected pes planus.  The examiner must further assess, as mentioned above, what bilateral foot symptomatology is related to the Veteran's service-connected pes planus and which symptoms are related to the bilateral sciatic neuritis.  The examiner must state whether separation of the symptomatology can be achieved.  

9.  If and only if, any of the Veteran's alleged stressors are verified, schedule the Veteran for an initial PTSD examination to determine the nature and etiology of any psychiatric disorder found.  The entire claims folder must be made available to the examiner in conjunction with this examination.  The examination report must reflect review of pertinent material in the claims folders.  A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to mere speculation, he or she must so state and must explain why he or she cannot provide an opinion without resorting to mere speculation.

If a diagnosis of PTSD or any other psychiatric disorder is deemed appropriate, the examiner must specify whether there is a link between the current PTSD and one or more of the in-service stressors found to be established by the record, or whether there is a causal nexus between any other diagnosed psychiatric disorder and any event, injury or disease in service.

10.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his diagnosed skin disorders.  The claims file must be made available to the examiner for review.  Any required tests, if any, should be conducted.  The examiner must provide diagnoses of all currently-found skin disorders.  A supporting rationale must be provided for any opinion expressed.  If the examiner cannot provide a requested opinion without resorting to mere speculation, he or she must so state and must explain why he or she cannot provide an opinion without resorting to mere speculation.

For each skin disorder found, the examiner must provide an opinion regarding whether it is at least as likely as not, i.e., at least a 50 percent or greater probability, that the Veteran's skin disorder is causally related to an event, injury, or disease in service, to include 1) in-service boils, acne, and rashes as described by the Veteran, 2) exposure to Agent Orange at Eglin AFB, to include during the cleanup of a plane crash, and 3) exposure to chemicals and/or jet fuel at Eglin AFB during the cleanup of a plane crash.

11.  Schedule the Veteran for an examination to determine the nature and etiology of any left wrist disorder.  The claims file must be made available to the examiner for review.  Any required tests, if any, should be conducted.  The examiner must determine whether there is a current left wrist disorder, to include providing all appropriate diagnoses.  A supporting rationale must be provided for any opinion expressed.  If the examiner cannot provide a requested opinion without resorting to mere speculation, he or she must so state and must explain why he or she cannot provide an opinion without resorting to mere speculation.

For each left wrist disorder found, the examiner must provide an opinion regarding whether it is at least as likely as not, i.e., at least a 50 percent or greater probability, that the Veteran's left wrist disorder is causally related to an event, injury, or disease in service, to include the in-service injury as described by the Veteran wherein he injured and/or fractured his left wrist when he fell out of a helicopter during Army Ranger training. 

12.  Schedule the Veteran for an examination to determine the nature and etiology of any kidney disorder.  The claims file must be made available to the examiner for review.  Any required tests, if any, should be conducted.  The examiner must determine whether there is a current kidney disorder, to include providing all appropriate diagnoses.  A supporting rationale must be provided for any opinion expressed.  If the examiner cannot provide a requested opinion without resorting to mere speculation, he or she must so state and must explain why he or she cannot provide an opinion without resorting to mere speculation.

For any kidney disorder found, the examiner must provide an opinion regarding whether it is at least as likely as not, i.e., at least a 50 percent or greater probability, that the Veteran's kidney disorder is causally related to an event, injury, or disease in service, to include 1) in-service treatment for a kidney infection, 2) exposure to Agent Orange at Eglin AFB, to include during the cleanup of a plane crash, and 3) exposure to chemicals and/or jet fuel at Eglin AFB during the cleanup of a plane crash.

13.  Schedule the Veteran for an examination to determine the nature and etiology of his shin splints.  The claims file must be made available to the examiner for review.  Any required tests, if any, should be conducted.  A supporting rationale must be provided for any opinion expressed.  If the examiner cannot provide a requested opinion without resorting to mere speculation, he or she must so state and must explain why he or she cannot provide an opinion without resorting to mere speculation.

The examiner must determine whether there is a current shin splint disorder and if there was a current shin splint disorder at any time since 2000 (see discussion above in the body of the decision for an explanation of this requirement).  If a current or prior shin splint disorder is diagnosed, the examiner must provide an opinion regarding whether it is at least as likely as not, i.e., at least a 50 percent or greater probability, that the Veteran's shin splints are/were 1) causally related to an event, injury, or disease in service, to include the Veteran's reports of shin pain during service, and 2) whether the Veteran's service-connected bilateral pes planus causes or aggravates the shin splints.  

14.  If and only if exposure to chemicals is verified, schedule the Veteran for an examination to determine the nature and etiology of any prostate and/or testicle disorders found.  The entire claims folder must be made available to the examiner in conjunction with this examination.  The examination report must reflect review of pertinent material in the claims folders.  A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to mere speculation, he or she must so state and must explain why he or she cannot provide an opinion without resorting to mere speculation.

If a diagnosis of any prostate or testicle disorder is deemed appropriate, the examiner must specify whether there is a link between the current disorder and the in-service exposure to chemicals, or whether there is a causal nexus between any prostate or testicle disorder and an event, injury or disease in service.

15.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal (this does not include the issue of entitlement to an earlier effective date for residuals of cold injuries of the bilateral lower extremities which is being remanded to schedule a hearing).  If any of the claims are denied or are not otherwise fully granted, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


